Case 8-18-73704-ast Doc 36 Filed 06/05/19 Entered 06/05/19 14:07:45

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

x CHAPTER 13
IN RE: CASE NO.: 8-18-73704
Francine A. Lanaia
DEBTOR(S).
x
CHAPTER 13 PLAN Revised 12/19/17
[¥] Check this box if this is an amended plan. List below the sections of the plan which have been changed:

Part 2: Section 2.1; Part 3: Sections 3.1 and 3.2

PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
option is appropriate in your circumstance or that it is permissible in your judicial district. Plans that do not comply with the local rules for the
Eastern District of New York may not be confirmable. If you do not have an attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully an
d discuss it with your attorney. If you do not have an attomey, you may wish to consult one. If you oppose the plan’s treatment of your claim or any
provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation;
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes
each of the following items. If an item is checked as “Not Included” or if both or neither boxes are checked, the provision will
be ineffective if set out later in the plan.

 

 

 

 

a. A limit on the amount of a secured claim, set out in Section 3.4, which may result in |[—] Included [¥] Not Included
a partial payment or no payment at all to the secured creditor

b. Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest, |[_} Included [2] Not Included
set out in Section 3.6

c. Nonstandard provisions, set out in Part 9 [¥] Included (_] Not Included

 

 

1.2: The following matters are for informational purposes.

 

a. The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal __|[_| Included [4] Not Included
residence, set out in Section 3.3

 

 

b. Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely |[_] Included [¥] Not Included
filed claim

 

 

 

 

 

 

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall pay to the
Trustee for a period of 60 months as follows:

$__ 12,363.00 per month commencing _6/30/2018 __ through and including __ 6/30/2019 for a period of _13 months.
$__22,000.00 per month commencing _ 7/30/2019 through and including __ 5/23/2023 for a period of __47__ months.

 

 

Insert additional lines if needed.

[_] Continued on attached separate page(s).

2528 Income tax refunds.

If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the pendency of this case, the Debtor(s)
will provide the Trustee with signed copies of filed federal and state tax returns for each year commencing with the tax year___ 2018 __, no later than
April 15th of the year following the tax period. Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15th of
the year in which the tax returns are filed.

APPENDIX D Chapter 13 Plan Page |
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-18-73704-ast Doc 36 Filed 06/05/19 Entered 06/05/19 14:07:45

 

 

Debtor Francine A. Lanaia Case number 8-18-73704
2.33 Additional payments.
Check one.
lv] None. /f “None” is checked, the rest of § 2.3 need not be completed.
L] Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source, estimated

amount, and date of each anticipated payment.
PART 3: TREATMENT OF SECURED CLAIMS
3.1.: Maintenance of payments (including the debtor(s)’s principal residence).

Check one.

lv] None. /f “None” is checked, the rest af § 3.1 need not be completed,

C1] Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
directly by the debtor(s).

Name of Creditor Last 4 Digits of Account Principal Residence (check Description of Collateral Current Installment
Number box) Payment (Including
escrow)

[__] Continued on attached separate page(s).
3.2 Cure of default (including the debtor(s)’s principal residence).

Check one.

C] None. Jf “None” is checked, the rest of § 3.2 need not be completed.

[¥] Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
stated below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of
claim, the amounts listed below are controlling.

Name of Creditor Last 4 Digits of Acct Principal Residence Description of Collateral Amount Interest Rate
No. (check box) Arrearage
JP Morgan Chase Iv) 4 Williamsburgh Drive

Ft. Salonga, NY 11768

Suffolk County

4 Williamsburgh Drive $184,495.00
Ft. Salonga, NY 11768

Suffolk County

Christopher McNamara 3401

Ss]

Charles A. Smith 3401 [¥] 4 Williamsburgh Drive $218,107.00
Ft. Salonga, NY 11768
Suffolk County

Charles E. Smith 3401 7] 4 Williamsburgh Drive $36,667.00

Ft. Salonga, NY 11768
Suffolk County

[_] Continued on attached separate page(s).

3.3: Modification of a mortgage secured by the debtor(s)’s principal residence.
Check one

[¥] The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
[] The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.

Complete paragraph below.
[] If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-18-73704-ast Doc 36 Filed 06/05/19 Entered 06/05/19 14:07:45

Debtor Francine A. Lanaia Case number 8-18-73704

 

The mortgage due to (creditor name) on the property known as under account number ending (last four digits of account
number) is in default. All arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due to the
mortgagee totaling $ , may be capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will be
$ , and will be paid at % interest amortized over years with an estimated monthly payment of $ including interest and
escrow of $ . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is pending and until such time as the
debtor(s) has commenced payment under a trial loan modification. Contemporaneous with the commencement of a trial loan modification, the
debtor(s) will amend the Chapter 13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the secured
creditor going forward by the debtor(s).

 

3.4: Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.
Check one.

l¥] None. [f “None” is checked, the rest of § 3.4 need not be completed.
The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

in The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim shall be paid pursuant to
order of the court upon determination of such motion.

Name of Creditor _ Last 4 Digits of Description of Value of Collateral Total Amount of — Estimated Amount Estimated Amount
Acct No. Collateral Claim of Creditor's of Creditor's
Secured Claim Unsecured Claim
-NONE-

|_| Continued on attached separate page(s).
3.5: Secured claims on personal property excluded from 11 U.S.C. §506.

Check one.
[¥} None. /f “None” is checked, the rest of § 3.5 need not be completed.
LI The claims listed below were either:

e Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s); or
e incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those sections as well.) Unless
otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy
Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
amounts stated below are controlling.

Name of Creditor Last 4 Digits of Acct No. Collateral Amount of Claim Interest Rate
-NONE-
[_] Continued on attached separate page(s).
3.6: Lien avoidance.
Check one.

Fal None. /f “None” is checked, the rest of § 3.6 need not be completed.
The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is checked.

CL] The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-purchase money security interests as
the claims listed below impair exemptions to which the debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law.
See [1 U.S.C. §522(f) and Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
of such motion.

Name of Creditor Attorney for Lien Identificaiton Description of Estimated Amount Interest Rate of Estimated Amount
Creditor Collateral of Secured Claim Secured Portion, if of Unsecured
any Claim
-NONE-

[_] Continued on attached separate page(s).

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 8-18-73704-ast Doc 36 Filed 06/05/19 Entered 06/05/19 14:07:45

 

 

Debtor Francine A. Lanaia Case number 8-18-73704
3.7: Surrender of collateral.
Check one.

A None. /f “None” is checked, the rest of § 3.7 need not be completed.
The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
under 11 U.S.C. §1301 be terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
will be treated in Part 5 below.

Name of Creditor Last 4 Digits of Acct No. Description of Collateral
-~NONE-

[_] Continued on attached separate page(s).
PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS
4.1: General.

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §4.5, will be paid in full without
post-petition interest.

4.2; Trustee’s fees.
Trustee’s fees are governed by statute and may change during the course of the case.
4,3: Attorney’s fees.
The balance of the fees owed to the attorney for the debtor(s) is $3,000.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5,
Check one.
L] None. /f “None” is checked, the rest of § 4.4 need not be completed.
lv The debtor(s) intend to pay the following priority claims through the plan:
Name of Creditor Estimated Claim Amount
Internal Revenue Service $78,156.00
NYS Department of $15,000.00
[_] Continued on attached separate page(s).
45 Domestic support obligations.
Check one.

[¥] None. If “None” is checked, the rest of § 4.5 need not be completed.
The debtor(s) has a domestic support obligation and is current with this obligation. Complete table below; do not fill in arrears

amount,
L] The debtor(s) has a domestic support obligation that is not current and will be paying arrears through the Plan. Complete table
below.
Name of Recipient Date of Order Name of Court Monthly DSO Payment Amount of Arrears to be

Paid through Plan, If Any
-NONE-

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims will be paid pro rata:
{] Not less than the sum of $

C] Not less than % of the total amount of these claims.
[¥] From the funds remaining after disbursement have been made to all other creditors provided for in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8-18-73704-ast Doc 36 Filed 06/05/19 Entered 06/05/19 14:07:45

Debtor Francine A, Lanaia Case number 8185-73704

if more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1: The executory contracts and unexpired Jeases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected.

Check one.
iF None. /f “None” is checked, the rest of § 6.1 need not be completed.

Assumed items, Current installment payments wil! be paid directly by the debtor(s) as specified below, subject to any contrary
court order or rule. Arrearage payments will be disbutsed by the trustee.

Name af Crediter Description of Leased Current Installavent Amount of Arrearage to be Paid by Trastee
Property or Executory Payment by Bebtor
Centract : '

-NONE-

Tnsert additional contracts or leases as needed.

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the deblor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS
8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations are to be made directly by the
debtor(s) unless otherwise provided for in the plan

8.2; Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without written consent of the Trustee or by
order of the Court,

PART 9: NONSTANDARD PLAN PROVISIONS

9.1; Check “None” or list nonstaudard plan provisions.
Cl None, If “None” is checked, the rest of Part 9:1 need not be completed.

Under Bankruptcy Rule 301 5(c), nonstandard provisions must be set Jorth below, A nonstandard provision is a provision not ciherwise included in
the form plan ar deviating from it. Nonstandard provisions set out elsewhere tn this plan are ineffective,

The following plan provisions will be effective only if there is a check in the box “included” in §1.1(c).
The Debtor shall pay total debt claim of Seterus, Inc/ Federal National Mortgage Association fo the Trustee over the life of

the plan at contract rate of interest.

PART 10: CERTIFICATION AND SIGNATURE(S):

ify. that this plan does not coatain any nonstandard provisions other than those set out in the final paragraph.

   

x

 

 

x
Francine A. Lanaia Signature of Debtor 2
Signature of Debtor 1
Dated: 6/5/2019 Dated:

 

 

x = _/siPeter Corey
Peter Corey
Signature of Attomey for Debtor(s)

 

Dated: _ 6/5/2019

Software Copyright (c) 1996-2019 Best Case, LLC - yavw.bestease com Beit Case Bankruptcy
